Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Pub. No. 2011/0050749) in view of Yang et al. (U.S. Patent Pub. No. 2015/0310824) in further view of Yi (U.S. Patent Pub. No. 2007/0120805).
	Regarding claim 1, Park a display apparatus (Park: Fig. 2, and abstract and para 0003-0005), comprising: a display panel, comprising a plurality of pixel circuits and a plurality of first wires (Park: Fig. 2, and abstract and para 0003-0005, D1…Dm), wherein the plurality of first wires are configured to transmit a plurality of first driving signals (Park: Fig. 2, and abstract and para 0003-0005, D1…Dm), a first driver, coupled to the display panel, and the first driver is configured to output the plurality of first driving signals to drive the display panel (Park: Fig. 2, and abstract and para 0003-0005, D1…Dm).
	However, Park does not explicitly teach each of the plurality of first wires comprises a first portion and a second portion, and the first driving signal is transmitted in the first portion and the second portion in different directions.
	Yang teaches each of the plurality of first wires comprises a first portion and a second portion, and the first driving signal is transmitted in the first portion and the second portion in different directions (Yang: Fig. 1 and para 0051-0055, a pair of DL illustrated in the drawings). 
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of the teachings of Yang so as to a display device and method of driving the same, and more particularly, to a display device having a source drive integrated circuit (or data driver) with improved reliability (Yang: para 0003-0005).
	However, the combination does not teach the first driving signal is transmitted in opposite directions.  Yi teaches the first driving signal is transmitted in opposite directions (Yi: para 0047-0048, opposite polarities).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of the teachings of Yi so as to cancel out the electromagnetic wave occurring between signals having opposite polarities.
Regarding 2, the combination teaches wherein the first portion and the second portion are located on the same layer (Yang: para 0036, data lines DL is formed on a TFT array substrate).
Regarding claim 5, the combination teaches wherein the plurality of first wires are data lines, and the first driving signal is a data signal (Yang: Fig. 1 and para 0051-0055).
Regarding claim 11, the combination teaches wherein the first portion and the second portion are substantially parallel (Yang: Fig. 1 and para 0051-0055).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang and Yi in further view of Bei et al. (U.S. Patent Pub. No. 2019/0051670).
Regarding claim 3, the combination does not explicitly teach wherein the first portion and the second portion are respectively located on two layers that are one on top of the other.  Bei teaches wherein the first portion and the second portion are respectively located on two layers that are one on top of the other (Bei: para 0059, data lines may be arranged to overlap in two layers.). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Yang in view of Bei to thereby reducing coupling capacitance between adjacent data lead lines arranged in the same layer. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang and Yi in further view of Hall (U.S. Patent Pub. No. 2015/0186098).
	Regarding claim 4, the combination does not explicitly teach wherein a line formed by the first portion and the second portion is a twisted pair. Hall teaches wherein a line formed by the first portion and the second portion is a twisted pair (Hall: para 0052). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Yang in view of Hall to thereby reducing coupling capacitance between adjacent data lead lines arranged in the same layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang and Yi in further view of Lo et al. (U.S. Patent Pub. No. 2011/0080388).
Regarding claim 6, the combination does not explicitly teach wherein the plurality of first wires are scan lines and the first driving signal is a scan signal.  Lo teaches wherein the plurality of first wires are scan lines and the first driving signal is a scan signal (Lo: Fig. 4 and abstract and para 0047).  They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Yang in view of Lo to thereby providing  the manufacture of the peripheral circuit on the non-display region (peripheral region) of the active device array, which can be integrated in the chip-on-glass process or the chip-on-thin-film process, and the manufacture of the active device array can be implemented at the same time.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628